DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
The amendment filed 7/13/2021 has been entered although it is noted that claim 7 was incorrectly identified as “New” and should have been identified as “Previously Presented”.  Claims 2 and 6 have been canceled.  Claims 1, 3-5 and 7 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer (US2015/0274968).  As discussed in prior office actions, Bayer discloses a polyamide moulding composition comprising (A) a thermoplastic polyamide (Abstract) and (C) 15-65wt% of at least one fibrous reinforcing material (Paragraph 0072), preferably consisting exclusively of glass fibers (GF) in a content of 20 to 60wt%, preferably 25-55wt% or 25-45wt% (Paragraph 0074, reading upon and/or overlapping the claimed content ranges when calculated as vol%, particularly the claimed narrow range of 10-20vol%); wherein the glass fibers are preferably .  
Bayer discloses that the glass fibers of component (C) may be selected from E glass fibers in accordance with ASTM D578-00 which consist of from 52 to 62% silicon dioxide (SiO2, encompassing the claimed 52.0 to 56.0 mass%), from 12 to 16% aluminum oxide (Al2O3 in an amount as instantly claimed), from 16 to 25% of calcium oxide and from 0 to 5% of magnesium oxide (thus 16-30% total of CaO and MgO encompassing the claimed 20.0 to 25.0 mass%), from 0 to 10% of borax (e.g. encompassing B2O3 and the claimed 5.0 to 10.0 mass%), from 0 to 2% of alkali metal oxides, from 0 to 1.5% of titanium dioxide and from 0 to 0.3% of iron oxide (Paragraph 0078); with the above noted examples utilizing E glass fibers (Examples), thus reading upon and/or rendering obvious the claimed glass composition as recited in instant claim 1.  In terms of the polyamide utilized in the composition, Bayer discloses that the prima facie obviousness to simply substitute one known element for another to obtain predictable results, thereby reading upon and/or rendering obvious the claimed “thermoplastic resin comprising a polyamide which is PA66” as broadly recited in instant claim 1 given that instant claim 1 does not exclude the incorporation of other polyamides and/or other resins as part of the thermoplastic resin, or stated differently, instant claim 1 does not require the PA66 to be the only thermoplastic resin and/or only polyamide in the glass fiber-reinforced molded article.
Hence, with regards to the claimed invention as recited in instant claims 1 and 3-5, Bayer teaches and/or suggests a glass fiber-reinforced polyamide resin molded article having a heat 
However, Bayer provides a clear teaching and/or suggestion that the glass fiber type, dimensions and content directly affect the heat resistance, flowability and strength of the composition or molded article as discussed in Paragraphs 0073-0087 and shown by the examples, both inventive and comparative, which specifically utilize chopped E glass fibers, and given that Bayer discloses that the molded article may be produced by an injection moulding, blow molding or extrusion molding process (Paragraph 0116) such that an initial fiber length of the fibers in the moulding composition may be reduced during such molding processes due to prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, particularly given that the Applicant has provided no clear showing of unexpected results and/or criticality of the claimed range over the teachings of Bayer.
With regards to instant claim 7, it is again noted that the claim is directed to a method by which the number average fiber length of the molded article is measured and although Bayer does not specifically disclose the claimed analysis method, the Examiner takes the position that the claimed limitations are process limitations that do not materially and/or structurally affect the product or molded article as instantly claimed but is merely an analysis method for determining the number average fiber length of the fibers in the final product without materially and/or structurally changing the fibers; and further one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any known method for determining the number average fiber length of fibers within the molded article taught by Bayer wherein the claimed method of burning off/decomposing the resin component, dispersing the fibers remaining in a solvent to prepare a specimen or sample for measurement, and visually evaluating the specimen/sample to measure the lengths of a large number of the .
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer (US2015/0274968), as applied above, and in further view of Takamasa (US2019/0136053).  
The teachings of Bayer are discussed in detail above and although the Examiner is of the position that the claimed PA66 would have been obvious to one having ordinary skill in the art based upon the teachings of Bayer of an aliphatic polyamide such as PA6 as discussed above, it is further noted that Takamasa discloses a similar polyamide moulding composition consisting of (A) 30-79.7wt% of at least one partially crystalline polyamide such as PA 6T/6I/66, PA 6T/66, and preferred PA 6T/6I as utilized in the examples and as in Bayer (Abstract, Paragraph 0069); (B) 0-10wt%, preferably 1-10wt% of an least one polyamide different from (A), such as partially crystalline polyamides (B1) based on aliphatic diamines and aliphatic dicarboxylic acids, with polyamide (B1) preferably selected from those disclosed in Paragraph 0090, particularly PA 6 (as in Bayer), PA 66 or PA 6/12, with examples specifically utilizing PA 6 or PA 66 in combination with PA 6T/6I (Paragraphs 0088-0090, Examples); (C) 20-55wt% of a fiber reinforcing agent, particularly glass fibers that may be E glass fibers, with a circular and/or noncircular cross section and dimensions as in Bayer (Abstract, Paragraphs 0094-0098 and 0104); and additives (Abstract.)  Takamasa discloses that the polyamide moulding composition has high tensile strength and a high deflection temperature under load, particularly a deflection temperature under load (HDT A) at a test stress of 1.8MPa according to DIN EN ISO 75-1:2013-04 and 75-2:2013-04 of at least 250ºC (as in Bayer), preferably at least 260ºC reading upon the claimed 258ºC or higher (Paragraphs 0019, 0037 and 0040), with all of the inventive working 
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 7/13/2021, have been fully considered but are moot in view of the new grounds of rejection presented above.  Any rejection from the prior office action that has not been restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and/or arguments filed 7/13/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 8, 2021